Citation Nr: 9933864	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a right foot 
disability, to include Morton's neuroma.

2.  Entitlement to service connection for a neck disability, 
to include degenerative arthritis, cervical spine, C3-C6.

3.  Entitlement to service connection for a low back 
disability, to include mechanical low back pain.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to April 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for the disabilities listed above was denied.  The 
veteran perfected a timely appeal of the issues addressed by 
this rating decision.  

The Board notes that on a June 1998, VA Form 21-4138, 
Statement in Support of Claim, the veteran raises the issue 
of entitlement to service connection for warts.  As no 
decision has been rendered on this issue, the matter is 
referred to the RO as appropriate.


FINDINGS OF FACT

1.  A right foot disability is not shown in service.

2.  A neck disability is not shown in service.

3.  A low back disability is not shown in service.

4.  An acquired psychiatric disorder is not shown in service.


CONCLUSIONS OF LAW

1.  A claim for service connection for a right foot 
disability, to include Morton's neuroma, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. A claim for service connection for a neck disability, to 
include degenerative arthritis of the cervical spine, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A claim for service connection for a low back disability, 
to include mechanical low back pain, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4. A claim for service connection for an acquired psychiatric 
disorder, to include major depressive disorder, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The veteran contends that he has a right foot disability, a 
neck disability, a low back disability, and an acquired 
psychiatric disorder, which are attributable to his active 
duty service.  With regard to each claim for service 
connection, the determinative issues presented are (1) 
whether the veteran had the claimed disability during 
service; (2) whether he currently has the claimed disability; 
and if so, (3) whether his current claimed disability is 
etiologically related to his service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The Board finds that the evidence does not show that the 
veteran had a right foot disability, neck disability, low 
back disability, or acquired psychiatric disorder during 
active duty.  Additionally, the objective medical evidence 
does not show that a relationship between the claimed 
disabilities and the veteran's active military service.  
Accordingly, his claims for service connection for a right 
foot disability, neck disability, low back disability and an 
acquired psychiatric disorder fail.

Post service VA medical evidence indicates that the veteran 
currently has the disabilities for which he is seeking 
benefits.  However, the evidence does not show that the 
claimed disabilities are etiologically related to his 
service.  Private medical records from Dr. Lackey Moody from 
November 1995 to March 1997 and VA outpatient treatment 
records from December 1996 to August 1997 do not indicate 
that the claimed disabilities are etiologically related to 
the veteran's active military service.  Similarly, VA 
examination reports from August 1997 and January 1998, 
indicate that the veteran currently has the claimed 
disabilities; however, the reports do not offer an opinion as 
to the etiology of such disabilities.   

The Board notes that, in an attempt to obtain service medical 
records and Surgeon General Office notes for the veteran, the 
RO was informed by the National Personnel Records Center 
(NPRC) that no such records were available due to possible 
destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973. 
While it is unfortunate that there are no service medical 
records available, the absence of service medical records 
does not preclude a grant of service connection.  The 
inservice manifestation of a disability, and the severity 
thereof, can be shown by other records, such as, for example, 
private medical records compiled during or soon after 
service, or lay statements.  See 38 C.F.R. § 3.303(b) (1999).  
However, the Board must reiterate that medical evidence is 
needed to lend plausible support for the issues presented by 
this case as they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  

The only evidence received in support of a connection between 
the veteran's current claimed disabilities and active duty is 
the veteran's contentions that his disabilities are related 
to his service.  The Board notes that the veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no clinical evidence or medical opinion 
that would establish a link between his claimed disabilities 
and active military service.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of any current right foot disability, neck 
disability, low back disability, and acquired psychiatric 
disorder to be of no probative value.  See Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, nor shown to be etiologically related to service, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a right foot disability, neck disability, low back 
disability, or acquired psychiatric disorder could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claims are not well grounded and is therefore 
denied, in accordance with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  As indicated by the 
veteran on a June 1998 VA Form 9, Appeal to the Board of 
Veterans' Appeals, no additional evidence exists to support a 
nexus between his current claimed disabilities and his active 
military service.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.  



ORDER

A claim for service connection for a right foot disability, 
to include Morton's neuroma, is not well grounded, and is 
accordingly denied.

A claim for service connection for a neck disability, to 
include degenerative joint disease of the cervical spine, is 
not well grounded, and is accordingly denied.

A claim for service connection for a low back disability, to 
include mechanical low back pain, is not well grounded, and 
is accordingly denied.

A claim for service connection for an acquired psychiatric 
disorder, to include major depressive disorder, is not well 
grounded, and is accordingly denied.






		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 


